Citation Nr: 1026277	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-36 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969 
and from August 1985 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and January 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In November 2008, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims file.

With regard to the issue of entitlement to service connection for 
a chronic skin disability, claimed as chloracne, the Board has 
rephrased this issue as listed on the title page to better 
reflect the claim on appeal.

In February 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

For reasons explained below, the issue of entitlement to service 
connection for hypertension, to include as secondary to service-
connected PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The Veteran's groin rash in service was acute and transitory; a 
chronic skin disability was not shown in service or for many 
years thereafter, and there is no competent evidence linking the 
Veteran's current skin disorders to his active service.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated by 
active service, nor may such be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2005 letter issued prior to the 
decision on appeal, and in a March 2009 letter, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A May 2006 
letter and the March 2009 letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  The case 
was last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, lay evidence, and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service, even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  A 
veteran who served in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service-connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection 
for a chronic skin disability, to include as due to exposure to 
Agent Orange during his service in the Republic of Vietnam.  He 
claims that he has suffered from a chronic skin condition ever 
since his Vietnam service.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for a chronic skin disability is not warranted on any 
basis.

The Veteran's DD Form 214 shows that he received the Combat 
Infantryman Badge for his first period of active military 
service.  Therefore, the Board notes the potential applicability 
of 38 U.S.C.A. § 1154(b) in the current case, which states that 
for any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002).  However, section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some remote 
injury or disease of active service.  See Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition in 
service to the current condition").  

At February 1965 and November 1967 pre-induction examinations, 
the Veteran denied having any skin problems.  His service 
treatment records are negative for any complaints, findings, or 
treatment concerning his skin.  However, at the time of his 
separation from service, the Veteran filled out a report of 
medical history in July 1969 and indicated that he had had a skin 
disease.

In a June 1983 statement, the Veteran stated that he had a "big 
light ring" between his legs that he believed was a result of 
Agent Orange exposure.

The Board notes that it has been shown that the Veteran's service 
treatment records for his period of active service from August 
1985 to December 1985 are unavailable.  An April 2009 memorandum 
documents a formal finding of unavailability of his service 
treatment records for that period and notes that all efforts to 
obtain such records have been exhausted and that further attempts 
would be futile.  The Board is mindful that, in a case such as 
this, VA has a heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

A May 2004 private treatment record reflects that the Veteran 
presented with diffuse, dry, eczematous skin with areas of 
inflammation over the majority of his skin, including chest, 
abdomen, back, neck, and legs.  The Veteran was diagnosed with 
eczema and dermatitis.  VA treatment records reveal the Veteran 
reporting a history of a diffuse body rash that would affect the 
area between his legs.  He reported that the condition was worse 
during the summer and that it would spread to his back and neck.  
He stated that he had had this condition for many years and that 
he had tried topical medication with minimal results.  A March 
2005 VA treatment record reflects that the Veteran had an 
affected patch only on his right elbow at that time, and he also 
stated that he had fungal foot infections.  He was diagnosed with 
tinea versicolor, tinea pedis, and tinea unguium.  A November 
2006 VA treatment record shows that the Veteran's problem list 
included tinea unguium and tinea versicolor.

At his November 2007 RO hearing, the Veteran testified that he 
suffered from a rash between his legs while in Vietnam.  He 
stated he went to a medic at that time, but received no treatment 
and ended up easing the rash himself with foot powder.  His wife 
testified that, after his discharge from service, he continued to 
suffer from a body rash and self-treated it until seeking VA 
medical treatment in 2005.

At his November 2008 Travel Board hearing, the Veteran testified 
that he developed a rash between his legs approximately three 
months into his Vietnam service.  He once again stated that he 
self-medicated with foot powder to keep his groin rash from 
flaring up and getting worse.  The Veteran then testified that 
his rash had improved with the powder by the time of discharge, 
but that within a year after discharge from service, the rash 
spread to his elbows, between his legs, all around his neck, and 
in his chest area.  He reiterated that he did not seek formal 
medical treatment until he went to the VA in 2005.

Pursuant to the Board's February 2009 remand, the Veteran 
underwent a VA examination in April 2009.  On that occasion, the 
examiner indicated her review of the claims file and conducted a 
thorough interview and examination of the Veteran.  She diagnosed 
the Veteran with three skin conditions: tinea unguium (toenail 
fungus), tinea cruris (jock itch), and tinea versicolor.  She 
noted that all three tinea conditions are separate, but common 
fungal infections.  The Veteran reported that his tinea unguium 
had started "sometime after" service, and the examiner opined 
that it was less likely than not caused by or related to service.  
The Veteran reported that he had tinea cruris in service, and he 
also reported that he gets it every summer when it gets hot.  The 
examiner noted that there were no objective findings of jock itch 
at the present examination, and that such had resolved without 
residuals.  She went on to state that tinea cruris responds well 
to treatment, in healthy individuals it is not a chronic 
condition, and recurring episodes are not caused by or related to 
previous episodes.  The Veteran reported that he had tinea 
versicolor in service, which has been persistent without 
resolution but well treated with daily medication, and the 
examiner opined that it was less likely than not caused by or 
related to service.

With regard to service connection on a presumptive basis as a 
result of herbicide exposure, the Board notes that tinea unguium, 
tinea cruris, and tinea versicolor are not disabilities that are 
recognized as being related to Agent Orange, and therefore they 
are not subject to presumptive service connection on the basis of 
herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  The evidence of record 
does not show that the Veteran has ever been diagnosed with 
chloracne or any other acneform disease consistent with 
chloracne.  Accordingly, even though the Veteran's service in the 
Republic of Vietnam during the Vietnam era has been confirmed, 
service connection for his current skin disorders on a 
presumptive basis as a result of herbicide exposure is not 
warranted, as such disorders are not presumed to be related to 
Agent Orange.  See id.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not preclude an 
evaluation as to whether he is entitled to service connection on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

While there is no evidence of treatment in service for a skin 
rash, the Board finds the Veteran's contention of suffering a 
groin rash in service (which he reportedly self-treated with foot 
powder) to be consistent with his combat service in Vietnam 
during July 1968 to July 1969.  See 38 U.S.C.A. § 1154(b) (West 
2002).  

The Board acknowledges that the Veteran has reported that his 
skin rash had resolved at the time of discharge, but has recurred 
since service, getting the rash every summer when it gets hot.  
The Board also acknowledges the Veteran's wife testified that the 
Veteran continued to suffer from a body rash after his discharge 
from service and self treated the condition.  However, as noted 
in Clyburn v. West, 12 Vet. App. 296, 301-302 (1999), "medical 
evidence is required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent."  While the Veteran is 
competent to testify that he suffered from a rash in service and 
thereafter, and his wife is competent to testify that he self 
treated his rash post service, they are not competent to diagnose 
the rash as a specific skin disease, as there are multiple 
different forms of skin disease, and identifying a particular 
skin disease and the etiology thereof requires medical expertise.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  

Thus, whether the symptoms the Veteran experienced in service or 
following service are in any way related to his current skin 
disorder requires medical expertise to determine.  See Clyburn, 
12 Vet. App. at 301 ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  

In this case, the competent and probative medical evidence 
indicates that the Veteran's current skin disorders are not 
related to the skin rash he described as occurring in service.  
Specifically, the April 2009 examiner reviewed the claims file, 
considered the Veteran's reports of skin rashes in service and 
thereafter, thoroughly interviewed and examined the Veteran, and 
provided adequate reasoning and bases for the opinion that the 
Veteran's current skin conditions (tinea unguium, tinea cruris, 
and tinea versicolor) were three separate infections and were 
less likely than not caused by or related to service.  For the 
tinea cruris specifically, the examiner concluded that such 
condition was not currently present, it had resolved without 
residuals, and recurring episodes of it were not caused by or 
related to previous episodes.  The opinion by the VA physician is 
of greater probative value than the Veteran's contentions 
regarding his skin disability.  

The Veteran's representative has argued that the Veteran should 
be afforded another VA examination when his groin rash is 
symptomatic, as there were no objective findings of jock itch at 
his April 2009 examination.  Accordingly, the Board is aware that 
some disorders, such as skin rashes, are subject to periodic 
exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) 
(indicating that, to the extent possible, VA should schedule an 
examination for a condition that has cyclical manifestations 
during an active stage of the disease to best determine its 
severity).  However, in the current case, the Veteran was still 
given a diagnosis of tinea cruris at his April 2009 examination, 
even with the lack of symptomatology.  Importantly, the examiner 
concluded that recurring episodes of tinea are not caused by or 
related to previous episodes.  Therefore, affording him a new 
examination during an active stage of the disorder would not 
yield any additional diagnostic evidence which would be pertinent 
to his current service connection claim.  

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that the Veteran's current skin 
disorders are not etiologically related to any incident of his 
active service or presumptively linked to Agent Orange exposure.  
Accordingly, service connection for a chronic skin disability is 
not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a chronic skin disability, 
to include as a result of exposure to herbicides, is denied.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim for service connection for 
hypertension, to include as secondary to service-connected PTSD.

Pursuant to the Board's February 2009 remand, the Veteran 
underwent a VA heart examination in April 2009.  The VA examiner 
was asked to render an opinion as to whether it is at least as 
likely as not (50 percent probability or greater) that the 
Veteran's hypertension arose during service, is otherwise related 
to service, or is caused or aggravated (permanent worsening of 
the underlying disability beyond natural progress) by his 
service-connected PTSD.  The examiner indicated her review of the 
claims file and conducted a thorough interview and examination of 
the Veteran.  The Veteran reported that he had hypertension after 
service and had self-treated it with garlic water until 1990, and 
that he had been on medication ever since.  The examiner 
diagnosed him with essential hypertension, noted that there was 
no evidence of essential hypertension during service, and noted 
that the onset of his essential hypertension was at least a 
decade after service.  She opined that the Veteran's essential 
hypertension was not caused by or related to his military service 
or to service-connected conditions.  She further stated that the 
preponderance of medical evidence does not support PTSD as a 
proximate cause of chronic or essential hypertension.

The Board notes that the February 2009 examiner did not provide 
an opinion with regard to whether the Veteran's hypertension is 
aggravated by his service-connected PTSD.  Therefore, on remand, 
the claims file should be returned to the February 2009 examiner, 
if available, in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner 
who conducted the February 2009 VA heart 
examination, if available.  The examiner 
should once again review the claims file 
and then render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's hypertension is aggravated 
(permanent worsening of the underlying 
disability beyond natural progress) by his 
service-connected PTSD.  If aggravation is 
determined, then the examiner should 
quantify the degree of such aggravation, 
if possible.  A complete rationale for all 
opinions expressed should be provided.

If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested opinion should be 
rendered by another qualified examiner.

2.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


